Case 2:18-cv-03436-ADS-AYS Document 28 Filed 05/01/19 Page 1 of 1 PageID #: 196



 UNITED STATES DISTRICT COURT                                               CIVIL CONFERENCE
 EASTERN DISTRICT OF NEW YORK                                               MINUTE ORDER

 BEFORE: ANNE Y. SHIELDS                                                    DATE: 5/1/19
         U.S. MAGISTRATE JUDGE                                              TIME: 11:00 AM
                                                                            FTR: 10:39-10:50

 CASE: CV 18-3436 (ADS) (AYS) The Teddy Bearys LTD v. Dover Publications, Inc., et al

 TYPE OF CONFERENCE: MOTION

 APPEARANCES:             Plaintiff        Baruch Gottessam

                          Defendant

 THE FOLLOWING RULINGS WERE MADE:
 9      Scheduling Order entered.
 9      Settlement conference scheduled for __ in courtroom 830 of the Long Island Courthouse.
        Counsel shall comply with the undersigned’s individual rules on settlement.
 9      Proposed settlement pending: By __, each party shall notify the court by ex parte letter to
        chambers at (631) 712-5715 whether it accepts or rejects the proposed settlement. These letters
        will be kept confidential.
 9      The Joint Pretrial Order is accepted for filing and the action is deemed ready for trial.
 X      Other:
 Rulings by the Court:
         The motion by Plaintiff’s counsel, Baruch Gottesman, to withdraw as Plaintiff’s attorney (Docket
 Entry #22) is granted and Mr. Gottesman is relieved as counsel as of today. Mr. Gottesman advised the
 Court on the record that he will not be asserting a lien in this action.
          Plaintiff was advised by the Court that as a corporate entity, Plaintiff cannot represent itself in
 this action but is, instead, required to obtain new counsel. Plaintiff is afforded sixty (60) days to obtain
 new counsel. All discovery is stayed during that time. There will be no extensions of Plaintiff’s deadline
 to obtain new counsel.
         By July 1, 2019, Plaintiff’s new counsel shall file a notice of appearance in this action. If a
 notice of appearance by new counsel is not filed by that date, this Court will make a recommendation to
 the District Court that this action be dismissed, with prejudice, for failure to prosecute, pursuant to
 Federal Rule of Civil Procedure 41(b).
          Mr. Gottesman is directed to serve a copy of this Order on Plaintiff via email and first-class mail,
 and to file proof of service on the docket sheet, by May 6, 2019.




                                                           SO ORDERED

                                                           /s/ Anne Y. Shields
                                                           ANNE Y. SHIELDS
                                                           United States Magistrate Judge
